DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 10/21/2021.  
Claim(s) 1-5, 7-13, 15-20 is/are pending in the application.
Claim(s) 6, 14 was/were previously canceled.
Independent claim(s) 1, 9, 17 was/were amended.
Dependent claim(s) 5 was/were amended.

Allowable Subject Matter
Claim(s) 1-5, 7-13, 15-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-5, 7-13, 15-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 9, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-5, 7-13, 15-20 and specifically independent claim(s) 1, 9, 17, the prior art search was found to neither anticipate nor suggest a method/system, comprising: presenting, via a receiving, via an input device, an input requesting to combine the source data visualization and the target data visualization; performing a comparison of metadata of the source data visualization and metadata of the target data visualization to identify one or more metadata attributes from the metadata of the source data visualization and the metadata of the target data visualization that are usable as a key, the one or more metadata attributes comprising one or more of a visualization type, a visualization format, and a visualization boundary, the key including data that defines a target to adapt the source data visualization and the target data visualization; generating, using a processor, a graphical cue illustrating two or more user-selectable data visualization previews that are supported by the source data visualization and the target data visualization, the two or more user-selectable data visualization previews being user-selectable to customize a resulting visualization type, a resulting visualization boundary, and a resulting visualization format; generating a combined data visualization by altering one or more of the metadata of the source data visualization and the metadata of the target data visualization based on the key and merging the source data visualization and the target data visualization based on the one or more altered metadata of the source data visualization and the altered metadata of the target data visualization; and presenting, via the display device, a second data visualization graphical user interface depicting the combined data visualization and the graphical cue adjacent to the combined data visualization, the graphical cue illustrating the two or more user-selectable data visualization previews that are supported by the source data visualization and the target data visualization and that are user-selectable options to customize the resulting visualization type, the resulting visualization boundary, and the resulting visualization format of the combined data visualization that merges the source data visualization and the target data visualization (emphasis added).

cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612